DISMISS; Opinion issued October 30, 2012




                                                   in The
                                     (uiirt nf iit1
                             Fift1! Jiitrirt uf ixa it kt11zi
                                           No. 05-12-00251-CV


                                     RHONDA FULLER, Appellant

                                                     V.

                                       KEViN FULLER, Appellee


                           On Appeal from the 86 Judicial District Court
                                     Kaufman County, Texas
                                 Trial Court Cause No. 78500-86

                                  MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Francis and Lang-Miers
                                   Opinion By Chief Justice Wright

        The filing fee in this case is past due. Byletterdated February 24, 2012. we notified appellant the

$1 75 filing fee was due. We directed appellanito file the filing fee within ten days and expressly cautioned

appellant that failure to do so would result in dismissal of the appeal. By order dated July 30, 2012, we

again ordered appellant to file the $175 filing fee within ten days of the date of the order. and cautioned

appellant that failure to do so would result in dismissal of her appeal. Todate. appellant has not paid the

filing fee as ordered nor otherwise corresponded with the Court regarding the status of her filing fee.

        Accordingly, we dismiss this appeal. See TEx. R. App. P. 42.3(b)(c).




                                                            CAROLYN WRIGHT
                                                            CIII EF JUSTiCE

120251F.P05
                                (!.uttrt uf :\ptira1
                        Fift1! Uitrirt uf exaii at Ja11aEi

                                       JUDGMENT
RHONI)A FULLER. Appellant                          Appeal from the 86th Judicial I)istrict Court
                                                   of Kaufinan County. Texas. (Tr.Ct.No.
No. 05-12-00251-CV           V.                    78500-86).
                                                   Opinion delivered by Chief Justice Wright.
KEVIN FULLER. Appellee                             Justices Franc is and Lang-Miers
                                                   participating.


        In accordance with this Court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that appellee Kevin Fuller recover his costs of this appeal from appellant Rhonda
Fuller.


Judgment entered October 30. 2012.



                                                           z
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE